IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 44134 & 44135

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 819
                                                )
       Plaintiff-Respondent,                    )   Filed: December 20, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
JUAN LAGUNAS BALTAZAR,                          )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Order revoking probation and executing previously suspended sentence, affirmed;
       judgment of conviction and consecutive indeterminate sentences of ten years for
       felony driving under the influence and five years for felony eluding a peace
       officer, affirmed; orders denying I.C.R. 35 motions for reduction of sentences,
       affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 44134, Juan Lagunas Baltazar pled guilty to felony driving under the
influence. I.C. §§ 18-8004(1)(a) and 18-8005(6). The district court sentenced Baltazar to a
unified term of ten years, with a minimum period of confinement of three years, but after a
period of retained jurisdiction, suspended the sentence and placed Baltazar on probation.




                                                1
       In Docket No. 44135, Baltazar pled guilty to felony driving under the influence, I.C. §§
18-8004(1)(a) and 18-8005(6), and felony eluding a peace officer, I.C. § 49-1404(2).              In
exchange for his guilty plea, additional charges were dismissed.
       Based on Baltazar’s guilty pleas in Docket 44135, Baltazar admitted to violating the
terms of his probation in Docket No. 44134. The district court revoked Baltazar’s probation and
ordered execution of his previously suspended sentence. In Docket No. 441353, the district
court then sentenced Baltazar to an indeterminate term of ten years for felony driving under the
influence and five years for felony eluding a peace officer. The district court ordered that
Baltazar’s sentences all be served consecutively. Baltazar filed I.C.R. 35 motions for reduction
of his sentences, which the district court denied.
       Baltazar appeals, contending that the district court abused its discretion in revoking
probation, arguing that his sentences are excessive, and that the district court erred in denying his
Rule 35 motions.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. I.C. § 19-2601. A decision to revoke
probation will be disturbed on appeal only upon a showing that the trial court abused its
discretion. Beckett, 122 Idaho at 325, 834 P.2d at 327. In reviewing the propriety of a probation
revocation, the focus of the inquiry is the conduct underlying the trial court’s decision to revoke
probation. State v. Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this




                                                     2
Court will consider the elements of the record before the trial court relevant to the revocation of
probation issues which are properly made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation, ordering execution of
Baltazar’s sentences without modification, or denying his Rule 35 motions. Therefore, the order


                                                 3
revoking probation and directing execution of Baltazar’s previously suspended sentences and the
orders denying his Rule 35 motions are affirmed.




                                               4